ON MOTION FOR REHEARING.
In her motion for rehearing the respondent says that our holding herein to the effect that plaintiff cannot maintain this suit, and that the right of action lies in the executor or administrator, is contrary to the opinion of this court in North v. National Life  Accident Insurance Company of Nashville, Tennessee, 229 S.W. 298.
It appears that a portion of the opinion in the North case is out of line with the decision of this court in Manning v. Insurance Company, 202 Mo. App. 124, 213 S.W. 897, and consequently contrary to what we have stated in the opinion in the present case. So much of the opinion in the North case as announces or appears to announce a doctrine contrary to that of the Manning case and contrary to what we have said in the opinion herein is hereby dissapproved and should not be followed.
With the concurrence of ALLEN, P.J., (DAUES, J., not sitting) the motion for rehearing is overruled.